Per Curiam.

— The heirs to whom this land descended, had a right to have the administrator’s sale to himself set aside by application in a reasonable time, upon payment of the purchase money, the value of improvements, &c. Gage v. Pike, November term, 1848, and cases cited. In this case it does not appear that the administrator, Reeder Powell, paid anything, from his own funds, for the land, and the improvements made by %im are not equal in value to the rents, which have not been claimed by the complainants; and under the circumstances of this case, we cannot ,say the complainants are barred by lapse of time.”
Decree affirmed, &c.